ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Passaran Noori Construction Company           )      ASBCA No. 60675
                                              )
Under Contract No. W91B4M-07-C-7172           )

APPEARANCE FOR THE APPELLANT:                        Mr. Haji Mohammad Arif
                                                      Director

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Matthew A. Freeman, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

        By Order dated 21 July 2016, the Board requested that appellant provide a copy of
the claim it had submitted to the contracting officer prior to the filing of this appeal. In
response, appellant has indicated that it desires to submit its claim to the contracting
officer for a decision. The government has provided appellant with the contact
information for the cognizant contracting officer. By Order dated 28 July 2016, the
Board informed the parties that it intended to dismiss this appeal unless either party
objected within 14 days of the date of this Order. The Board has not received an
objection from either party.

      Accordingly, this appeal is dismissed without prejudice to the contractor's
submittal of a claim to the contracting officer.

       Dated: 19 August 2016




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 60675, Appeal of Passaran Noori
    Construction Company, rendered in conformance with the Board's Charter.

           Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals




                                                2

I
I